Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-15 and 21-24 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: The present invention is directed to the method of creating and providing an alert sound to be emitted by a specified vehicle.  Each independent claims 1 and 13 has unique distinct feature “selecting a specified vehicle, recording sounds interiorly and exteriorly to the vehicle as a first recording, emitting the first recorded sounds from sound emitting units mounted to the vehicle and making a second recording of those emitted sounds at more than one first specified  location exterior to the vehicle and at a second specified location interior to the vehicle, determining a transfer function of the emitted sounds between respective exterior recording locations and from the exterior recording locations to the interior recording location, selecting and shaping the second sound recording in accord with choosing the exterior sounds with the highest transfer functions from at least one of said first specified exterior recording locations to at least a second specified exterior recording location and, in accord with those sounds having the lowest transfer function from exterior to interior recording locations, shaping the selected sound accord with specified sound pressure and frequency requirements for the specified vehicle as the alert sound” in combination with the manner claimed.  Claim 21 has unique distinct feature “selecting a specified vehicle, operating the vehicle in an electrified condition to create operational sounds of the vehicle and creating a first recording of those sounds exteriorly to the vehicle; emitting the first recorded sounds from sound emitting units mounted to the vehicle and making a second recording of those emitted sounds at more than one first specified location exterior to the vehicle; shaping the second recorded sound relying on frequency spectrum of interior noise of the specified vehicle based on typical road noise frequency spectrum for that vehicle so as to define optimal frequency bands and level range of the sound emitted from the sound emitting unit(s) so as to mimic the frequency spectrum of the interior noise of the specified vehicle; and, emitting those selected and shaped sounds from the sound emitting units as the alert sound for the acoustic alert system for the specified vehicle so as meet alert sound requirements for that vehicle” in combination with the manner claimed.  The closed prior art(s) Iwamoto [US 2011/0241868] discloses a sound producing apparatus includes the original tone pressure combined with surrounding sound pressure to produce approaching sound, but fail to teaches the recording sounds at specified exterior locations for a specified vehicle selected.  Kokido et al. [US 2012/0166042] teaches sound output device for electric vehicle includes a user input size or type of vehicle to set the sound output device for electric vehicle, the sound alert output generated by the combination of prerecorded sound for the selected type vehicle and surrounding noise from the surrounding of the vehicle, Kokido fails to teach the surround sounds recorded at two specified locations for a specified vehicle. The prior arts disclose similarly to the invention; accept for the distinction feature above.  Therefore, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SON M TANG/Examiner, Art Unit 2685                                       

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685